DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.





Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 10 of U.S. Patent No. 11,244,967

Current Application# 17/555,370
U.S. Patent No. 11,244,967
1. A display device, comprising a first region and a second region each including a plurality of pixels, and
1. A display device, comprising a first region and a second region each including a plurality of pixels, and
an optical sensor disposed in the second region,
Claim 10: at least one of a camera disposed in the second region
wherein each of the plurality of pixels includes: a light emitting diode (LED) connected between a driving voltage line and a common voltage line;
Claim 1: wherein each of the plurality of pixels includes: a light emitting diode (LED) connected between a driving voltage line and a common voltage line;
a driving transistor connected between the driving voltage line and the light emitting diode (LED);
a driving transistor connected between the driving voltage line and the light emitting diode (LED);
a second transistor connected between a first electrode of the driving transistor and a data line, the first electrode of the driving transistor being connected to the driving voltage line; and
a second transistor connected between a first electrode of the driving transistor and a data line, the first electrode of the driving transistor being connected to the driving voltage line; and
a storage capacitor connected between the driving voltage line and a gate electrode of the driving transistor,
a storage capacitor connected between the driving voltage line and a gate electrode of the driving transistor,
and wherein a ratio of a width to a length of a channel of the driving transistor for the second region is 155% or more and 206% or less of a ratio of a width to a length of a channel of the driving transistor for the first region.
and a ratio of a width to a length of a channel of the driving transistor in the second region is different from a ratio of a width to a length of a channel of the driving transistor in the first region, wherein the ratio of the width to the length of the channel of the driving transistor in the second region is 155% or more and 206% or less of the ratio of the width to the length of the channel of the driving transistor in the first region.

 
	Please note the comparison above, claim 1 of the current application differs from claim 1 of the U.S. Patent No. 11,244,967 in that the current application teaches a limitation of “an optical sensor disposed in the second region”, wherein the U.S. Patent No. 11,244,967 in claim 10 teaches at least one of a camera disposed in the second region, wherein a camera is considered as an optical sensor. 
		
	Claim 2 of the current application is similar to claim 10 of the U.S. Patent No. 11,244,967.
Claim 5 of the current application is similar to claim 6 of the U.S. Patent No. 11,244,967 wherein claim 6 teaches an average value of the number of pixels per unit area in the second region is less than an average value of the number of pixels per unit area in the first region, which is similar to the limitation of “an area of the first region is relatively larger than an area of the second region”.
Claim 6 of the current application is similar to claim 2 of the U.S. Patent No. 11,244,967.
Claim 7 of the current application is similar to claim 3 of the U.S. Patent No. 11,244,967.
Claims 8-12 are a combination of claims 3 with claims 4 and/or 5 of U.S. Patent No. 11,244,967.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art reference of Ka (U.S. Pub. No. 2019/0304366) teaches a first region (Fig. 3, A1) and a second region (from left side of area A2 to the right side of area A3) each including a plurality of pixels (region A1 has pixels PXL1 and region A2 has pixels PXL2), and an optical sensor (a camera sensor SS) disposed in the second region (camera sensor SS is arranged in the second area which is from left side of area A2 to the right side of area A3), 
wherein each of the plurality of pixels (region A1 has pixels PXL1 and region A2 has pixels PXL2) includes: a light emitting diode (LED) (OLED) connected between a driving voltage line (driving line of ELVDD, Figs. 3 and 4) and a common voltage line (common line of ELVSS, Fig. 3 and 4), (OLED is arranged and connected between the ELVDD and ELVSS lines); a driving transistor (T1) connected between the driving voltage line and the light emitting diode (LED) (transistor T1 is connected between the driving voltage line ELVDD and the OLED, Fig. 4); a second transistor (T2) connected between a first electrode of the driving transistor (first electrode of transistor T1 is connected to voltage line ELVDD via transistor T5) and a data line (Dm), the first electrode of the driving transistor being connected to the driving voltage line (first electrode of transistor T1 is connected to transistor T2 and the driving voltage line ELVDD); and a storage capacitor (CST) connected between the driving voltage line and a gate electrode of the driving transistor (capacitor CST is connected to the gate of transistor T1 and directly to the driving transistor ELVDD), and 
The prior art reference of Ka does not teach the ratio of the width to the length of the channel of the driving transistor in the second region is 155 percent or more and 206% of less of the ratio of the width to the length of the channel of the driving transistor in the first region, therefore the ratio has a value between and including 155 and 206 percent. 
The prior art reference of Xin (U.S. Pub. No. 2020/0227488) teaches a display device having a plurality of display regions having different size and number of pixels. Xin further teaches a width to length ratio of a driving transistor in the pixel circuit of the sub0pixel in the second display region is greater than a width to length ratio of a driving transistor in the pixel circuit of the sub-pixel in the first display region.  Xin, however, does not teach the ratio of the width to the length of the channel of the driving transistor in the second region is 155 percent or more and 206% or less of the ratio of the width to the length of the channel of the driving transistor in the first region, therefore the ratio has a value between and including 155 and 206 percent.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (U.S. Pub. No. 2012/0062545) teaches a display device and pixel structure.
Kim (U.S. Pub. No. 2014/0299843) teaches a display device having an initialization control line being applied to two symmetrical pixels on a same signal line.






Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691